Title: From Thomas Jefferson to William John Coffee, 26 September 1822
From: Jefferson, Thomas
To: Coffee, William John


                        Dear Sir
                        
                            Monticello
                            Sep. 26. 22.
                        
                    Your favor of the 8th was recieved on the 20th and that to mr Brockenbrough was delivered and will doubtless be answered by himself. I understood from him that those who built the houses would claim the putting on the ornaments on their own work. my occupations here rendering it impossible for me to go to Bedford till December, you need run no yellow fever risks to hasten the shipment of mine. if they are here by December it will suffice. let my package, if you please be separate from that to the University because Colo Peyton will have to forward it from Richmond direct to Lynchburg, and send me the cost which shall be remitted to you without delay. from mr Maverick I have heard nothing, but am in hopes to hear daily that the plated prints are finished. they are to be sent viâ Richmond. when they are done I shall be glad if he will send me by mail a couple of copies with his bill which shall be promptly remitted. Accept the assurance of my great esteem & respect.
                        Th: Jefferson
                    